NUMBER 13-17-00568-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

MICHELLE ELIZABETH MOREHOUSE,                                              Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 27th District Court
                           of Bell County, Texas.


                       MEMORANDUM OPINION
            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria

      Appellant Michelle Elizabeth Morehouse pleaded guilty to possession of less than

one gram of methamphetamine, a state jail felony. See TEX. HEALTH & SAFETY CODE ANN.

§§ 481.106(6), 481.115 (West, Westlaw through 2017 1st C.S.). In January of 2017, the

trial court placed Morehouse on five years’ deferred adjudication community supervision.

In April of 2017, the State filed a motion to adjudicate guilt and revoke Morehouse’s
community supervision. Morehouse entered a plea of true, and the trial court sentenced

her to two years in state jail. Morehouse’s counsel has filed an Anders brief. See Anders

v. California, 386 U.S. 738, 744 (1967). We affirm.

                                               I. ANDERS BRIEF 1

         Morehouse’s appellate counsel has filed a motion to withdraw and a brief in

support in which he states that he has diligently reviewed the entire record and has found

no non-frivolous issues. See id. Counsel’s brief meets the requirements of Anders as it

presents a thorough, professional evaluation of the record showing why there are no

arguable grounds for advancing an appeal. See ln re Schulman, 252 S.W.3d 403, 407

n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en

banc).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

Morehouse’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Morehouse’s counsel also informed this

Court that he has: (1) notified Morehouse that he has filed an Anders brief and a motion

to withdraw, and that he provided Morehouse with copies of both; (2) informed Morehouse

of her right to file a pro se response and of her right to review the record preparatory to



         1
         This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
                                                    2
filing that response; (3) informed Morehouse of her pro se right to seek discretionary

review if we conclude that the appeal is frivolous; and (4) provided Morehouse with a form

motion for pro se access to the appellate record, lacking only Morehouse’s signature. 2

See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510

n.3; see also ln re Schulman, 252 S.W.3d at 409 n.23. More than an adequate time has

passed, and Morehouse has not filed a pro se motion for access to the appellate record

or a motion for extension of time to do so or a pro se brief.

                                           II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and counsel’s brief and we have found

no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion it considered the

issues raised in the brief and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

                                          III. MOTION TO WITHDRAW

        In accordance with Anders, Morehouse’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744: see also ln re Schulman, 252 S.W.3d at 408

n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)



        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
(“If an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw. Within five days of the date

of this opinion, counsel is ordered to send a copy of the opinion and judgment to

Morehouse and to advise her of her right to file a petition for discretionary review. 3 See

TEX. R. APP. P. 48.4; see also ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens,

206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                             IV. CONCLUSION

        We affirm the trial court’s judgment. 4

                                                                                   NORA L. LONGORIA
                                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of August, 2018.




        3  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see id. R 68.3, and should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.

        4   Morehouse filed a one-page letter with this Court requesting that she be placed on shock
probation. However, this issue was never raised before the trial court during the motion to adjudicate or
during the sentencing. Morehouse pleaded true to all the State’s allegations and raised no objections to
the trial court’s declaration of the sentence imposed. Therefore, we find Morehouse waived any appellate
review of this matter. TEX. R. APP. P. 33.1(a).
                                                       4